UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4823


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

HASSAN HAMMOUD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cr-00017-RDB-1)


Submitted:   May 29, 2015                    Decided:   June 4, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Dolin, UNIVERSITY OF BALTIMORE SCHOOL OF LAW, Baltimore,
Maryland, for Appellant. Sandra Wilkinson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hassan Hammoud appeals his conviction and 63-month sentence

imposed following his guilty plea to conspiracy to use fire to

commit    a     federal   felony.         On       appeal,   counsel     filed       a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal, but setting

forth arguments challenging the validity of the plea and the

reasonableness       of   the    sentence.            The    Government       has    filed    a

motion     to     dismiss    the    appeal          on     the   basis        that   Hammoud

explicitly waived his right to appeal in the plea agreement.

Hammoud has filed a pro se supplemental brief, arguing that he

is   innocent      and    that     his    plea       was     involuntary        because      he

received ineffective assistance of counsel.

       A criminal defendant may waive the right to appeal if that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                       Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with     Fed. R.    Crim.    P.     11,     the       waiver     is     both     valid     and

enforceable.        United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).        “[T]he law ordinarily considers a waiver knowing,

intelligent,       and    sufficiently         aware        if   the    defendant        fully

understands the nature of the right and how it would likely

apply     in    general     in    the     circumstances          —     even     though     the

                                               2
defendant may not know the specific detailed consequences of

invoking it.”        United States v. Thornsbury, 670 F.3d 532, 537

(4th   Cir.      2012)     (internal    alteration,          quotation       marks,    and

emphases omitted).          Whether a defendant validly waived his right

to appeal is a question of law we review de novo.                          United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

       Our review of the record leads us to conclude that Hammoud

knowingly     and    voluntarily        waived     his       right    to     appeal    his

conviction and sentence.             Thus, review of any claims raised by

Hammoud    that     fall    within     the   scope      of   his     broad    waiver    is

barred.

       We recognize, however, that there are certain fundamental

rights and appellate claims that cannot be barred by an appeal

waiver.     For instance, an appellate waiver in a plea agreement

will not bar appellate review of the denial of a motion to

withdraw the underlying guilty plea when the motion contains “a

colorable claim that the plea agreement . . . is tainted by

constitutional error,” such as involuntariness or the lack of

the effective assistance of counsel.                 United States v. Attar, 38
F.3d 727, 733 n.2 (4th Cir. 1994); see also United States v.

Craig, 985 F.2d 175, 178 (4th Cir. 1993) (concluding that waiver

of appeal rights in plea agreement will not bar appeal from

denial of plea-withdrawal motion where “the waiver of appeal

itself    [is]    being     challenged       by   the    motion      to    withdraw    the

                                             3
guilty plea”).        Finally, we will refuse to enforce an otherwise

valid     waiver     if   enforcing          the     waiver        would    result   in   a

miscarriage of justice.              United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005).

     Both counsel’s Anders brief and Hammoud’s pro se brief,

broadly construed, raise claims that challenge the voluntariness

of Hammoud’s plea.            However, counsel’s claims are frivolous, as

they are flatly belied by the record, as counsel admits.                              Thus,

these claims, too, will be dismissed.

     Turning to Hammoud’s pro se brief, while he challenges the

voluntariness of his plea, his claims are ones of ineffective

assistance     of    counsel.         Unless       an    attorney’s        ineffectiveness

conclusively        appears    on    the     face       of   the   record,    ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Galloway, 749 F.3d 238, 241 (4th Cir.), cert.

denied, 135 S. Ct. 215 (2015).                     Instead, such claims should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012),

in order to permit sufficient development of the record.                             United

States    v.   Baptiste,       596 F.3d 214,       216    n.1   (4th    Cir.   2010).

Because the record does not conclusively establish ineffective

assistance of counsel, see Strickland v. Washington, 466 U.S.
668, 687-88 (1984), we will dismiss these claims as well.

     In    accordance      with      Anders,        we   have      reviewed    the   entire

record in the case and have found no meritorious issues for

                                              4
appeal outside the scope of the appellate waiver.                       Accordingly,

we   grant   the     Government’s       motion   to   dismiss     and   dismiss   the

appeal.      This court requires that counsel inform Hammoud, in

writing,     of    the   right     to   petition   the    Supreme   Court    of   the

United States for further review.                  If Hammoud requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Hammoud.                         We dispense

with oral argument because the facts and legal contentions are

adequately        presented   in    the   materials      before   this    court   and

argument would not aid the decisional process.

                                                                           DISMISSED




                                           5